                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 05/10/2021


 WILLY ALONSO ESCOBAR-
 HERNANDEZ,
                   Petitioner,                                 No. 20-CV-9714 (RA)

                        v.                                       MEMORANDUM
                                                                OPINION & ORDER
 WILLIAM BARR, ET AL.,

                             Respondents.


RONNIE ABRAMS, United States District Judge:

       On November 18, 2020, Willy Alonso Escobar-Hernandez (“Petitioner”) filed a petition

for a writ of habeas corpus, asserting that his constitutional rights were violated in connection

with his arrest and detention by the immigration authorities. See Dkt. 1 (Petition). That same day,

Petitioner was deported to Guatemala. See Dkt. 17-1 at 2 (Warrant of Removal/Deportation).

Before the Court is the Government’s motion to dismiss the petition as moot, arguing that in

light of Petitioner’s removal from the United States, his challenge to his detention no longer

presents a live case or controversy. See Dkt. 17, 24. For the following reasons, the petition is

dismissed.

                                        BACKGROUND

       Petitioner is a citizen of Guatemala who entered the United States around 2007 on a non-

immigrant temporary worker visa. Petition ¶¶ 8, 14, 15; see also Dkt. 25, Declaration of

Deportation Officer Leonel F. Paulino (“Paulino Decl.”), ¶ 4. Although his authorization to

remain in the United States expired on Dec. 30, 2007, he remained in the country. Paulino Decl.

¶ 4. Petitioner was subsequently convicted under New York law of petit larceny and driving

while intoxicated. Id. ¶ 5. In July 2009, U.S. Immigration and Customs Enforcement (“ICE”)
initiated removal proceedings against Petitioner, charging him as removable for (a) having

overstayed his visa; and (b) for having been convicted of a crime involving moral turpitude. Id. ¶

6; Petition ¶ 16.

        In May 2014, an Immigration Judge (“IJ”) denied Petitioner’s application for asylum and

withholding of removal, but granted him voluntary departure. Petitioner appealed, and the Board

of Immigration Appeals (“BIA”) remanded because the IJ failed to properly instruct Petitioner

regarding voluntary departure. Petition ¶¶ 18–19; see Dkt. 1 at 57. In December 2019, the IJ

again found Petitioner to be removable, and granted his request for voluntary departure, which

required departure by February 4, 2020. Id. ¶ 20; Paulino Decl. ¶ 9; Dkt. 1 at 59. In February

2020, Petitioner filed a motion to reopen his case, which had the effect of terminating his grant

of voluntary departure and instituting an alternate removal order pursuant to 8 C.F.R. §

1240.26(c)(3)(iii) (“Upon granting voluntary departure, the immigration judge shall advise the

alien that if the alien files a post-order motion to reopen or reconsider during the period allowed

for voluntary departure, the grant of voluntary departure shall terminate automatically and the

alternate order of removal will take effect immediately.”). See Petition ¶ 21; Paulino Decl. ¶ 10.

The IJ denied Petitioner’s motion to reopen, and on April 3, 2020 Petitioner appealed the

decision to the BIA. Petition ¶¶ 21-22. This appeal was still pending as of December 2020. Id.;

Paulino Decl. ¶ 12.

        On November 5, 2020, ICE arrested Petitioner and detained him, first in New York and

then in Louisiana. Petition ¶ 23; Paulino Decl. ¶ 17. He was removed from the United States on

November 18, 2020—the same day he filed his habeas petition. Paulino Decl. ¶ 18.1 In his



1
 The record does not reflect precisely when on November 18, 2020 the petition was filed. If it
was filed after Petitioner had been released from ICE custody—at approximately 1:00 p.m.
Eastern Standard Time, see Dkt. 24 at 3—the petition would presumably be jurisdictionally

                                                 2
petition, Petitioner alleges that (1) his rights were violated by a warrantless arrest and

unauthorized detention by immigration authorities; (2) he was denied due process in his removal

proceedings; (3) that he was unlawfully detained despite not posing a risk of flight; (4) that

Respondents interfered with his right to counsel during his arrest and detention.

       On December 7, 2020, the Government advised the Court that Petitioner had been

removed from the United States, and accordingly asserted that the petition was moot. Dkt. 17.

The Court requested more fulsome briefing. Dkt. 19. The Government argues that (1) the petition

is moot in light of Petitioner’s removal and release from custody, since the detention he

challenges is no longer in effect; and (2) to the extent that the petition challenges anything

beyond his detention—e.g., his removal itself or alleged constitutional violations in his removal

proceedings—the Court is without jurisdiction to entertain such challenges. See Dkt. 24.

Petitioner maintains that the petition is not moot, in that Petitioner will face a bar on reentering

the United States, and that such a bar constitutes a collateral consequence sufficient to create a

live case or controversy. See Dkt. 26.

                                           DISCUSSION

       The Court dismisses the petition. Petitioner’s challenge to the validity or length of his

detention is plainly moot in light of his removal from the United States, which ended the

detention. See Jackson v. Holder, 893 F. Supp. 2d 629, 631 (S.D.N.Y. 2012). Although



deficient. See 28 U.S.C. § 2241(c); Maleng v. Cook, 490 U.S. 488, 490–91 (1989) (“We have
interpreted the statutory language as requiring that the habeas petitioner be ‘in custody’ . . . at the
time his petition is filed.”) (emphasis added); see also Simmonds v. I.N.S., 326 F.3d 351, 354–
356 (2d Cir. 2003). The declaration of Deportation Officer Leonel Paulino, however, states that
“[a]t the time of filing his petition, Escobar-Hernandez was . . . in Louisiana pending removal
from the United States.” Paulino Decl. ¶ 19. The Court accordingly finds that Petitioner satisfied
§ 2241(c)’s requirement that a habeas petitioner be in custody at the time of the filing of the
petition.



                                                  3
Petitioner faces a bar on reentering the United States, that is a consequence not of the detention

he challenges in his petition, but of his removal order itself. See 8 U.S.C. § 1182(a)(9)(A)(ii). To

the extent that Petitioner challenges Respondent’s conduct other than his immigration

detention—i.e., his removal order or his removal proceedings—the Court is without jurisdiction

to entertain such a challenge. See Delgado v. Quarantillo, 643 F.3d 52, 54–55 (2d Cir. 2011).

   I.      Petitioner’s Challenge to His Detention is Moot

        In order to satisfy the Constitution’s “case-or-controversy” requirement, “a party must, at

all stages of the litigation, have an actual injury which is likely to be redressed by a favorable

judicial decision.” United States v. Mercurris, 192 F.3d 290, 293 (2d Cir. 1999). Mootness “must

be considered at every stage of [a] habeas proceeding,” Nowakowski v. New York, 835 F.3d 210,

217 (2d Cir. 2016), and if at any point a habeas petition “that presented an actual redressable

injury at the time it was filed ceases to involve such an injury, it . . . must be dismissed for

mootness.” Janakievski v. Exec. Dir., Rochester Psychiatric Ctr., 955 F.3d 314, 319 (2d Cir.

2020). A habeas petition does not automatically become moot “when the order it challenges is no

longer in effect, so long as the petitioner suffers some concrete and continuing injury or

collateral consequence resulting from the challenged order,” id. (internal quotation marks and

citation omitted), and so long as that injury is “likely to be redressed by a favorable judicial

decision.” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (citation and quotation marks omitted).

        Petitioner has been removed from the United States, and accordingly the detention he

challenges in his petition has ended. Absent some collateral consequence “resulting from” the

alleged violations challenged in the petition, Janakievski, 955 F.3d at 319, any challenge to the

detention is moot. See Jackson, 893 F. Supp. 2d at 631 (collecting cases) (“When a habeas

petitioner challenges solely his detention, but is subsequently released prior to removal, courts




                                                   4
routinely dismiss the petition as moot, finding no persisting case in controversy.”); Pena v.

Lynch, 257 F. Supp. 3d 346, 347 (S.D.N.Y. 2017); Rauf v. Shanahan, No. 11 Civ. 7755 (JGK),

2012 WL 1864312, at *1 (S.D.N.Y. May 21, 2012); Silent v. Holder, No. 12-CV-1981 (CBA),

2013 WL 1386343, at *2 (E.D.N.Y. Apr. 4, 2013) (petitioner’s challenge to “length and validity

of his detention pending removal” was mooted by his deportation from the United States).

       Despite the fact that he is no longer experiencing the detention his petition challenged,

Petitioner contends that he continues to suffer a continuing injury sufficient to overcome

mootness in that he may not reenter the United States. Dkt. 26 at 4; see Dkt. 18 at 3 (explaining

that Petitioner is subject to the 10-year bar to reentry applicable to noncitizens who have been

removed and which is set forth in 8 U.S.C. § 1182(a)(9)(A)(ii)). This argument fails for the

simple reason that Petitioner’s bar on reentering the United States is not the result of the

violations he allegedly suffered in connection with his arrest and detention, but rather of the fact

that he was determined to be removable and that the immigration authorities effectuated that

removal. See Maragh v. Girdich, No. 02-CV-2965 (WHP) (GWG), 2003 WL 25872271, at *4

(S.D.N.Y. Jan. 2, 2003) (statutory inadmissibility following deportation derives “simply [from]

the existence of the removal order.”). Petitioner’s continuing injury could defeat the mootness of

his petition only if it “result[ed] from” the alleged violations he challenged in the petition, and

could be redressed by a favorable order granting the relief sought in the petition. Janakievski,

955 F.3d at 319. In this case, even if Petitioner were to establish that his detention or aspects of it

had been unlawful, it would have no bearing on the applicability of the bar on reentry.

Petitioner’s challenge to his detention is therefore moot. See Jackson, 893 F. Supp. 2d at 631

(habeas petition is moot when “any continuing injury to the petitioner stems not from his

detention, which has ended, but from the final removal order”).




                                                  5
       In resisting this conclusion, Petitioner relies on Reyes-Sanchez v. Ashcroft, 261 F. Supp.

2d 276 (S.D.N.Y. 2003), in which Judge Stein held that a habeas petition was not mooted by the

petitioner’s deportation because “petitioner’s permanent bar to reentering the United States is an

additional concrete collateral consequence of his deportation.” Id. at 284. This case is inapposite,

however, as the petitioner there was not merely challenging his detention—he was challenging

the very orders finding him removable. Id. at 279. Petitioner was able to do so in that case

because his 2002 petition predated the REAL ID Act of 2005, which “amended the immigration

laws to provide that ‘[n]otwithstanding any other provision of law (statutory or nonstatutory), . . .

a petition for review filed with an appropriate court of appeals in accordance with this section

shall be the sole and exclusive means for judicial review of an order of removal entered or issued

under any provision of this chapter.’” Delgado, 643 F.3d at 54 (quoting 8 U.S.C. § 1252(a)(5)).

Put another way, the REAL ID Act “strip[ped] district courts of jurisdiction to hear habeas

petitions challenging final orders of deportation.” Wang v. Dep't of Homeland Sec., 484 F.3d

615, 615–16 (2d Cir. 2007). Accordingly, to the extent the district court in Reyes had the

authority, prior to the REAL ID Act, to reverse the IJ and BIA’s decisions ordering Reyes’s

removal, the district court could have redressed the petitioner’s injuries (including the bar on

reentry) stemming from his order of removal. Here, by contrast, this Court is without jurisdiction

to consider challenges to Petitioner’s removal or removal proceedings.

       Petitioner similarly relies on Swaby v. Ashcroft, 357 F. 3d 156 (2d Cir. 2004), which held

that a noncitizen’s deportation did not moot his challenge to his order of removal, since the bar

on reentering the United States constituted a continuing collateral consequence. Id. at 160-161

Swaby, however, is also inapposite to a habeas petition filed in district court after the REAL ID

Act. The Second Circuit determined that Swaby’s petition was not moot because the bar on his




                                                 6
reentering the United States would be lifted if the Circuit had “grant[ed] a writ of habeas corpus

and vacate[d] his order of removal.” Id. at 160. As discussed above, however, this Court has no

power to review, much less vacate, Escobar-Hernandez’s order of removal. Accordingly, even if

the Court were to reach the merits of the habeas petition and rule for Petitioner, it could not

fashion any relief that would give him “a chance at reentering the United States.” Swaby, 357

F.3d at 161. Petitioner’s challenge to his detention is therefore moot. See Janakievski, 955 F.3d

at 319 (quoting Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298., 307 (2012) (“A case

is ‘moot . . . when it is impossible for a court to grant any effectual relief whatever to the

prevailing party.”).

   II.      To the Extent Petitioner Challenges His Removal or Removal Proceedings, the
            Court Lacks Jurisdiction to Entertain Such Challenges

         Finally, Petitioner’s briefs make inconsistent representations about the scope of the

actions challenged by the habeas petition, and in particular about whether the petition is limited

to challenging his detention or whether it also challenges his removal proceedings. In support of

the undisputed proposition that a district court ordinarily has jurisdiction to entertain habeas

challenges to a petitioner’s detention, Petitioner asserts that “this case does not challenge

removal orders or actions that are part of a removal proceeding; rather, it challenges actions

taken after the removal proceeding has concluded and after removal orders have been issued and

are pending execution.” Dkt. 26 at 2. Further down, however, in attempting to argue that

elements of the petition present a live controversy notwithstanding that Petitioner is no longer

detained, Petitioner states the opposite: that “Petitioner’s habeas petition does not solely

challenge his detention,” but “also presents constitutional challenges regarding the removal

proceedings.” Id. at 6. Indeed, the petition’s “Second Claim for Relief” asserts that Petitioner

was denied due process in the removal proceedings itself. See Petition ¶¶ 35-44.



                                                  7
       As discussed above, Petitioner’s challenges to his detention, including its length and

validity, became moot when Petitioner was removed from the United States, because he is no

longer detained and because his bar on reentry is a collateral consequence not of the detention

but of the removal order itself. To the extent, however, that the petition is not limited to

Petitioner’s detention and in fact raises “constitutional challenges regarding the removal

proceedings,” Dkt. 26 at 6, the Court is without jurisdiction to entertain such challenges. See 8

U.S.C. § 1252(a)(5) (“[A] petition for review filed with an appropriate court of appeals in

accordance with this section shall be the sole and exclusive means for judicial review of an order

of removal entered or issued under any provision of this chapter.”); Delgado, 643 F. 3d at 55

(Section 1252(a)(5) “clearly preclude[s] [a] district court’s entertaining of a direct challenge to a

removal order,” and it “applies equally to preclude . . . an indirect challenge.”); Selvarajah v.

U.S. Dep't of Homeland Sec., No. 10-CV-4580 JGK, 2010 WL 4861347, at *4 (S.D.N.Y. Nov.

30, 2010) (“[C]hallenges to actions that are part of a removal proceeding have been treated in the

same manner as challenges to removal orders, for jurisdictional purposes.”); Andoh v. Barr, No.

19 CIV. 8016 (PAE), 2019 WL 4511623, at *4 (S.D.N.Y. Sept. 18, 2019) (“Courts in this

District have applied Delgado to preclude district court jurisdiction over petitions by aliens

whose necessary effect, directly or indirectly, would be to vacate the underlying removal

order.”). Accordingly, to the extent Petitioner raises claims regarding alleged constitutional

deficiencies in his removal proceedings, the Court is without authority to adjudicate them.

                                          CONCLUSION

       For the foregoing reasons, the Court concludes that (1) Petitioner’s challenges to his

detention are moot in light of his removal from the United States, and that (2) the Court lacks

jurisdiction over Petitioner’s removal-related claims under 8 U.S.C. § 1252(a)(5), to the extent




                                                  8
he raises any. The petition is accordingly dismissed. The Clerk of Court is respectfully directed

to close this case.


SO ORDERED.

 Dated:          May 10, 2021
                 New York, New York
                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge




                                                9
